Exhibit 10.50
AMENDMENT TO THE
CHANGE OF CONTROL AGREEMENT
This Amendment to the Change of Control Agreement (the “Amendment”) is made and
entered into effective as of January 1, 2009, by and between Brigham Exploration
Company, a Delaware corporation (the “Company”) and                     , an
officer of the Company (“Officer”).
W I T N E S S E T H:
WHEREAS, the Company and Officer entered into a Change of Control Agreement
effective as of                      (the “Agreement”); and
WHEREAS, the Company and Officer now desire to amend the Agreement for
compliance with Internal Revenue Code Section 409A and the Treasury Regulations
thereunder;
NOW, THEREFORE, in consideration of the premises, the parties do hereby agree as
follows:
1. Paragraph 1(a) of the Agreement is hereby amended and restated in its
entirety as follows:
(a) Severance Payment. Upon the occurrence of a Termination Event (as defined in
Paragraph 2) during the Retention Period and Officer’s execution of the General
Release within 45 days following the Termination Date (and provided that Officer
does not revoke the General Release within any revocation period) —
(i) the Company or its successor shall pay Officer an amount equal to Officer’s
Annual Base Salary (as defined in Paragraph 2) multiplied by 2.0, payable as a
lump sum cash payment on the 60th day following the Termination Date;
(ii) if Officer was participating in a life insurance and/or disability benefit
plan maintained by the Company as of [his/her] Termination Date, such coverage
will be continued at the same cost, if any, charged to similarly situated active
employees under such plans for a period of eighteen months following the
Termination Date or, if earlier, the date as of which Officer obtains other
employment. Officer shall immediately notify the Company upon obtaining other
employment;

 

 



--------------------------------------------------------------------------------



 



(iii) if Officer was participating in a hospital, surgical, medical or dental
benefit plan maintained by the Company as of [his/her] Termination Date, then
Officer will be entitled to continue such participation on the same terms and at
the same cost as similarly-situated current employees until the date as of which
Officer obtains other employment, provided that such coverage is either
nontaxable to Officer or otherwise exempt from Code Section 409A. Officer shall
immediately notify the Company upon obtaining other employment; and
(iv) for a period of five years following a Change of Control, the Company shall
pay all reasonable legal fees and expenses promptly as they are incurred by
Officer in seeking to obtain or enforce any right or benefit provided by this
Agreement other than fees or expenses incurred in connection with any challenge
by Officer to the enforceability of the General Release. In no event shall the
payment of eligible fees and expenses be made later than the last day of
Officer’s taxable year following the taxable year in which such fees and
expenses are incurred. The amount of fees and expenses eligible for payment
during Officer’s taxable year shall not affect the fees and expenses eligible
for payment in any other taxable year.
2. Paragraph 1(b) of the Agreement is hereby amended and restated in its
entirety as follows:
(b) Option Vesting. In the event of a Change of Control, any option to purchase
Brigham common stock held by Officer shall immediately vest with respect to any
portion of such option which has not then vested but is scheduled to vest within
five years of the date of the Change of Control.
3. The second Paragraph 2(f) of the Agreement is hereby amended to be Paragraph
2(g) and the current Paragraph 2(g) of the Agreement is hereby amended to be
Paragraph 2(h).
4. Paragraph 2(h)(ii) of the Agreement is hereby amended and restated in its
entirety as follows:
(ii) Officer shall voluntarily terminate [his/her] employment with the Company
or any successor thereto (or an affiliate of the Company or any successor
thereto) for “Good Reason.” To exercise the right to terminate for Good Reason,
Officer must provide written notice to the Company of the belief that Good
Reason exists within 90 days of the initial existence of the condition(s) giving
rise to Good Reason, and that notice shall describe the condition(s) believed to
constitute Good Reason. The Company shall have 30 days to remedy such
condition(s). If not remedied within that 30-day period, Officer may terminate
[his/her] employment with the Company. For purposes of this Agreement, “Good
Reason” shall mean any of the following (without Officer’s express written
consent):
(A) A material diminution in the nature or scope of Officer’s duties from those
engaged in by Officer immediately prior to the date on which a Change of Control
occurs;

 

2



--------------------------------------------------------------------------------



 



(B) A material diminution in Officer’s base compensation from that provided to
[him/her] immediately prior to the date on which the Change of Control occurs;
or
(C) Any required relocation of Officer of more than fifty miles from the
location where Officer was based and performed services immediately prior to the
date on which the Change of Control occurs; provided that such relocation
constitutes a material change in the geographic location at which Officer must
perform services for purposes of Code Section 409A.
5. Paragraph 3 of the Agreement is hereby amended and restated in its entirety
as follows:
3. Adjustments. Any provision of this Agreement to the contrary notwithstanding,
if, in the Company’s determination, the total sum of (i) the payments and
benefits to be paid or provided to (or with respect to) Officer under this
Agreement which are considered to be “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
(ii) any other payments and benefits which are considered to be “parachute
payments,” as so defined, to be paid or provided to (or with respect to) Officer
by the Company or a member of the Company’s affiliated group (within the meaning
of Section 280G(d)(5) of the Code) (the “Total Amount”) exceeds the amount
Officer can receive without having to pay excise tax with respect to all or any
portion of such payments or benefits under Section 4999 of the Code (the
“Reduced Amount”), then the amount payable to Officer pursuant to Paragraphs
1(a) and 1(b) of this Agreement shall be reduced to the greater of zero or the
highest amount which will not result in Officer having to pay excise tax with
respect to any payments and benefits under Section 4999 of the Code; provided,
however, that in the event that the Reduced Amount minus any and all applicable
federal, state and local taxes (including but not limited to income and
employment taxes imposed by the Code) is less than the Total Amount minus any
and all applicable federal, state and local taxes (including but not limited to
income and employment taxes imposed by the Code and excise taxes applicable to
such payments under Section 4999 of the Code), then the reduction of the amount
payable to Officer under Paragraphs 1(a) and 1(b) of this Agreement provided for
in the preceding provisions of this paragraph 3 shall not be made.
Notwithstanding the foregoing, the reduction of the amount payable to Officer
under Paragraphs 1(a) and 1(b) of this Agreement, if applicable, shall be made
by first reducing the amount payable under Paragraph 1(a)(i), and, if needed,
such additional payments that are not subject to Section 409A of the Code.

 

3



--------------------------------------------------------------------------------



 



6. The Agreement is hereby amended by the addition of the following as
Paragraph 13:
13. Code Section 409A.
(a) Notwithstanding anything to the contrary contained herein, this Agreement is
intended to satisfy the requirements of Code Section 409A. Accordingly, all
provisions herein, or incorporated by reference, shall be construed and
interpreted to satisfy the requirements of Code Section 409A. For purposes of
Code Section 409A, each payment of compensation under this Agreement shall be
treated as a separate payment of compensation.
(b) Notwithstanding anything to the contrary contained herein, in the event
Officer is a “specified employee” (as defined below) and is entitled to receive
a payment on account of “separation from service” (as defined under Treasury
Regulation Section 1.409A-1(h)) that is subject to Code Section 409A, the
payment may not be made earlier than six months following the date of Officer’s
separation from service if required by Code Section 409A and the regulations
thereunder, in which case, the accumulated postponed amount shall be paid in a
lump sum payment within 10 days after the end of the six-month period. If
Officer dies during the postponement period prior to the payment of the
postponed amount, the amounts withheld on account of Code Section 409A shall be
paid to the personal representative of Officer’s estate within 60 days after the
date of Officer’s death. A “specified employee” shall mean an employee who, at
any time during the 12-month period ending on the identification date, is a
“specified employee” under Code Section 409A, as determined by the Board. The
determination of “specified employees,” including the number and identity of
persons considered “specified employees” and the identification date, shall be
made by the Board in accordance with the provisions of Code Sections 416(i) and
409A and the regulations issued thereunder.
7. Except as otherwise specifically set forth herein, all other terms and
conditions of the Agreement shall remain in full force and effect.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by its duly authorized officer, and Officer has executed this Amendment,
on this the  _____  day of December, 2008.

                  BRIGHAM EXPLORATION COMPANY    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
        OFFICER    
 
                     

 

5